UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event report): October 16, 2015 THE L.S. STARRETT COMPANY (Exact name of registrant as specified in its charter) Massachusetts 1-367 04-1866480 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) , ATHOL, MASSACHUSETTS01331 (Address of principal executive offices) (Zip Code) Registrant's telephone number: 978-249-3551 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c) Item5.07 Submission of Matters to a Vote of Security Holders. The L.S. Starrett Company (the “Company”) held its 2015 annual meeting of shareholders on October14, 2015. Listed below are the matters voted upon and the final results of such voting: 1. Election of directors for a three year term: Class A Common Stock voting as a separate class: Name For Withheld Abstentions & Broker Non-Votes David A. Lemoine Class A Common Stock and Class B Common Stock voting together as a single class: Name For Withheld Abstentions & Broker Non-Votes Douglas A. Starrett 2. Ratification of the selection of Grant Thornton LLP as the Company’s independent registered public accounting firm for fiscal 2016: For Against Abstentions & Broker Non-Votes 52,172 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE L.S. STARRETT COMPANY Dated: October 16, 2015 By: /s/Douglas A. Starrett Name: Douglas A. Starrett Title: President and Chief Executive Officer
